Citation Nr: 1549354	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-18 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Regardless of the determination reached by the RO in December 2013 with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In August 2014 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a July 2010 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss; the Veteran did not appeal that decision or submit relevant evidence during the appeal period and that decision is final.

2.  Some of the evidence received since the July 2010 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for service connection for bilateral hearing loss was initially denied in a July 2010 rating decision.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the July 2010 rating decision included service treatment records, post-service treatment records, a VA examination report, and lay statements.  Service connection was denied because there was no evidence showing that the Veteran's current bilateral hearing loss occurred in or was caused by service.

Evidence added to the record since the July 2010 rating decision consists of additional treatment records, additional lay statements, a private examination and medical opinion, an additional VA examination report, and the Veteran's hearing testimony.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material, as it relates to unestablished facts necessary to substantiate the claim; namely, the onset of the Veteran's hearing loss and a connection between his current hearing loss and service.  Accordingly, the claim for service connection for bilateral hearing loss is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to that extent only, the appeal is granted.


REMAND

The Board finds that additional development is necessary prior to appellate review of the underlying claim for service connection for bilateral hearing loss.

The Veteran has been afforded two VA audiological examinations in connection with his claim.  An April 2010 examiner diagnosed him with bilateral sensorineural hearing loss, but opined that it was less likely as not caused by in-service noise exposure, citing the lack of in-service evidence of hearing loss, including the Veteran's denial of hearing loss on his separation medical history report, and the lack of complaints of hearing loss until 41 years after service.  In November 2014, a different VA examiner also issued a negative opinion, noting a lack of in-service evidence of hearing loss complaints or symptoms, the amount of time that had 
elapsed between service and the Veteran's initial complaints, and his post-service occupational noise exposure while working for a railroad.  However, a disability need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability or tinnitus with evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Although the record also includes a September 2014 examination by a private physician who acknowledged both the Veteran's in-service and post-service noise exposure and opined that his hearing loss was caused by in-service acoustic trauma, no rationale for that opinion was provided.  Based on the foregoing, the Board finds that an additional VA opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA audiologist for review.  If the audiologist determines a new examination is needed to respond to the question posed, one should be scheduled.  Following review of the claims file, the audiologist should provide an opinion as to whether the Veteran's bilateral hearing loss is at least as likely as not (50 percent or greater probability) related to service.  In rendering the opinion, the audiologist should address the significance of the Veteran's in-service and post-service noise exposure, including any hearing protection used, and should explain why the Veteran's current hearing loss is/is not merely a delayed response to in-service noise exposure.

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


